Name: Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: animal product;  Europe;  tariff policy;  political geography
 Date Published: nan

 No L 245/88 Official Journal of the European Communities 1 . 10 . 93 COMMISSION REGULATION (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, market in poultrymeat (9), as last amended by Regulation (EEC) No 1 574/93, and in particular Article 1 5 thereof, Having regard to the Treaty establishing the European Economic Community, Whereas the Association Agreements between the Euro ­ pean Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic of the other part, were signed on 16 December 1991 ; whereas, pending the entry into force of those Agreements, the Community has decided to apply with effect from 1 March 1992 the Interim Agreements concluded with the above countries ; Having regard to Council Regulation (EEC) No 518/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other part ('), as amended by Regulation (EEC) No 2233/93 (2), and in particular Article 1 thereof, whereas the Interim Agreements provide for a reduction in the import levy for certain products in the egg and poultrymeat sectors within certain quantity limits ; whereas, in order to ensure that the imports are regular, those quantities should be staggered over the year ; Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Hungary, of the other part (3), as amended by Regulation (EEC) No 2234/93 (4), and in particular Article 1 thereof, Whereas Additional Protocols to the abovementioned Interim Agreements have been initialled, the provisional application of which from 1 July 1993 has been adopted by Council Decision 93/421 /EEC (I0), in order to improve access to the Community market for products originating in the countries concerned and in particular for certain agriculture products listed in Annexes X b (Poland and Hungary) and XIII b (the former Czech and Slovak Federal Republic to the Interim Agreements); Having regard to Council Regulation (EEC) No 520/92 of 27 February 1992 on certain rules for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Czech and Slovak Federal Republic, of the other part (*), as amended by Regulation (EEC) No 2235/93 (% and in particular Article 1 thereof, Whereas those Additional Protocols referred to above provide that the quantitives of certain products in the egg and poultrymeat sectors listed, respectively, in Annexes X b and XIII b to the Interim Agreements are to be subject to a levy reduction of 60 % from 1 July 1993 and that the quantities in tonnes set for 1994 are to apply from 1 July 1993 to 30 June 1994 ; Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in poultrymeat f), as last amended by Regulation (EEC) No 1574/93 (8), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the Whereas certain categories of products in the egg and poultrymeat sectors have already been allocated for the period 1 July 1993 to 30 September 1993 by Commission Regulation (EEC) No 2031 /93 of 26 July 1993 determi ­ ning the extent to which applicationsaa lodged in July 1993 for import licences for certain egg and poultrymeat 0 OJ No L 56, 29. 2. 1992, p. 3 . I1) OJ No L 200, 10. 8 . 1993, p. 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 200, 10. 8 . 1993, p. 4. 0 OJ No L 56, 29. 2. 1992, p. 9 . ( ¢) OJ No L 200, 10. 8 . 1993, p. 5. o OJ No L 282, 1 . 11 . 1975, p. 49. (8) OJ No L 152, 24. 6. 1993, p. 1 . (9) OJ No L 282, 1 . 11 . 1975, p. 77. H OJ No L 195, 4. 8 . 1993, p. 42. 1 . 10. 93 Official Journal of the European Communities No L 245/89 levy should be applied consistently until the quantities are exhausted ; whereas the necessary measures should be taken to ensure efficient Community administration of those quantities by providing the opportunity to draw from the volume of those quantities on the basis of actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 All imports into the Community under the arrangements provided for in Article 14 (2) and (4) of the Interim Agreements of products in groups 1 , 2, 4, 5, 6, 7, 8 , 9, 10, 11 , 12, 14, 15, 16, 17, 18, 19, 21 , 22, 23, 24, 25, 26 and 27 referred to in Annex I to this Regulation, shall be subject to the presentation of an import licence . The quantities of products to which those arrangements apply and the rates of reduction in the levies shall be those listed by group in Annex I. Subject to the provisions of Article 2, the rate of reduction in the levy shall be that in force during the period in which applications for import licences are submitted. products under the regime provided for by the interme ­ diate Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic (') can be accepted ; Whereas, while bearing in mind the provisions of the Interim Agreements intended to guarantee the origin of the product, provision should be made for the administra ­ tion of the said arrangements to be guaranteed by import licences for the majority of the products ; whereas, to that end, the detailed rules for submission of the applications and the information which must appear on the applica ­ tions and licences, by derogation from Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agriculture products (2), as last amended by Regulation (EEC) No 1963/93 (3), should be laid down ; whereas, in addi ­ tion, provision should be made for the certificates and licences to be issued after a period of consideration, applying, where necessary, a single percentage reduction ; Whereas, in order to ensure proper administration of the system, the guarantee for import licences under the said system should be fixed at ECU 30 per 100 kg ; whereas, in view of the likelihood of speculation inherent in the system in the egg and poultrymeat sectors, precise condi ­ tions governing access by operators to the said system should be laid down ; Whereas Commission Regulation (EEC) No 579/92 (4), as last amended by Regulation (EEC) No 3730/92 (s), should be repealed with effect from 1 July 1993, which is the date of application of the Additional Protocols ; whereas, however, import licences for the quantities available for the period 1 July to 30 September 1993 have been issued already on the basis of the abovementioned Regulation ; whereas in order to ensure a smooth transition to the new provisions and in particular to ensure that all the quanti ­ ties covered by the said licences, regardless of whether they have been imported already or not, benefit from the increase to 60 % in the rate of reduction of the levy, those quantities should be made subject to the provisions of this Regulation and provision should be made for amounts overpaid to be reimbursed ; Whereas, for live geese, whole geese or geese cut in pieces, it is possible to replace the system of import licences with a system for monitoring quantities actually imported, which is less restrictive for importers ; Whereas, in the case of those products, equal and conti ­ nuous access to the quantities subject to a reduced levy should be ensured for all Community importers, and the Article 2 1 . The quantities referred to in Article 1 shall be stag ­ gered for each period referred to in Annex I are as follows :  for products in groups 1 , 12 and 19 :  35 % in the period 1 July to 30 September,  35 % in the period 1 October to 31 December,  15 % in the period 1 January to 31 March,  15 % in the period 1 April to 30 June ;  for products in groups 2, 4, 5, 6, 7, 8, 9, 10, 11 , 14, 15, 16, 17, 18, 21 , 22, 23, 24, 25, 26 and 27 :  25 % in the period 1 July to 30 September,  25 % in the period 1 October to 31 December,  25 % in the period 1 January to 31 March,  25 % in the period 1 April to 30 June. 2. The quantities distributed for the quarter from 1 July to 30 September 1993 as well as the quantities available for the quarter from 1 October to 31 December 1993 appear in Annex IV. 0 OJ No L 184, 27. 7. 1993, p. 29 . (2) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 177, 21 . 7. 1993, p. 19 . (4) OJ No L 62, 7. 3. 1992, p. 15. 0 OJ No L 380, 24. 12. 1992, p . 12. No L 245/90 Official Journal of the European Communities 1 . 10 . 93 In the case of quantities imported on the basis of import licences issued for the period 1 July to 30 September 1993 pursuant to Article 2 of Regulation (EEC) No 579/92 at a rate of reduction of 40 %, the operators concerned shall be reimbursed the amounts overpaid. Article 3 The import licences provided for in Article 1 shall be subject to the following rules : (a) applicants for import licences must be natural or legal persons who, at the time at which applications are submitted, can prove to the satisfaction of the compe ­ tent authorities in the Member States that they have been trading with third countries in the poultrymeat and egg sectors for at least 12 months ; however retail establishments or restaurants selling their products to final consumers are excluded from the benefit of this scheme ; (b) the licence application may involve only one of groups 1 , 2, 4, 5, 6, 7, 8 , 9, 10, 11 , 12, 14, 15, 16, 17, 18 , 19, 21 , 22, 23, 24, 25, ' 26 and 27 referred to in Annex I to this Regulation. The application may involve several products covered by different CN codes and originating in one of the countries covered by this Regulation . In such cases, all the CN codes shall be indicated in section 16 and their designation in section 1 5 ; A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and the period as specified in Article 2 ; (c) section 8 of licence applications and licences shall the country of origin ; licences shall carry with them an obligation ot import from the country indicated ; (d) section 20 of licence applications and licences shall show one of the following : Reglamento (CEE) n ° 2699/93, Forordning (E0F) nr. 2699/93, Verordnung (EWG) Nr. 2699/93, Reglement (CEE) n ° 2699/93, Regolamento (CEE) n. 2699/93, Verordening (EEG) nr. 2699/93, Regulamento (CEE) n? 2699/93 . Article 4 1 . Licence applications may only be lodged during the first 10 days only of each period as specified in Article 2. 2. Licence applications shall only be admissible where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his appli ­ cation is lodged or in other Member States ; where the same interested party submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3 . The Member State shall notify the Commission, on the third working day following the end of the applica ­ tion submission period, of applications lodged for each of the products in the groups. Such notification shall include a list of applicants and a statement of the quantities applied for in each group. All notifications, including notifications that there have been no applications, shall be made by telex or fax on the working day stipulated, drawn up on the model shown in Annex II to this Regulation in cases where no application is made and on the models shown in Annexes II and III in cases where applications have been made. 4. The Commission shall decide as quickly as possible to what extent, quantities may be awarded in respect of applications as referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commis ­ sion shall fix a single percentage reduction in quantities applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commis ­ sion shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision. 6. Licences issued shall be valid throughout the Community. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88 , import licences shall be valid for 90 days from the date of actual issue . Import licences issued pursuant to this Regulation shall not be transferable. Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2699/93, Regulation (EEC) No 2699/93, Reglement (CEE) n ° 2699/93, Regolamento (CEE) n . 2699/93, Verordening (EEG) nr. 2699/93, Regulamento (CEE) n? 2699/93 ; (e) section 24 of licences shall show one of the following : Levy reduced in accordance with : Reglamento (CEE) n ° 2699/93, Forordning (E0F) nr. 2699/93, Verordnung (EWG) Nr. 2699/93, Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 2699/93, Regulation (EEC) No 2699/93, 1 . 10 . 93 Official Journal of the European Communities No L 245/91 Article 6 A security of ECU 30 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1 . Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, Article 8 (4) of that Regulation notwithstanding, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure '0' shall accordingly be entered in section 19 of licences. Article 8 The imported products shall be placed in free circulation on presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 4 annexed to the Interim Agreement. Article 9 The quantities for the products in groups 3, 13 and 20 referred to in Annex I to this Regulation shall be admi ­ nistered by the Commission, which may take any appro ­ priate measure with a view to ensuring the efficient admi ­ nistration thereof. Article 10 1 . In order to qualify under the import arrangements provided for in Article 14 (2) and (4) of the Interim Agreement for products in groups 3, 13 and 20 referred to in Annex I to this Regulation, the importer must present the competent authorities of the importing Member State with a declaration of entry into free circulation compri ­ sing an application to this effect for the products in ques ­ tion accompanied by the certificate referred to in Article 8 . If this declaration is accepted by the competent authorities of the Member State, those authorities shall communicate to the Commission the requests for drawing from the quantities set out in Annex I. 2. The requests for drawing, bearing the date of accep ­ tance of the declaration of entry into free circulation, shall be communicated to the Commission without delay. The requests for drawing shall bear the following particu ­ lars : Order No 09 5301 . 3. The drawings shall be granted by the Commission on the basis of the date of acceptance of the declarations of entry into free circulation by the competent authorities of the importing Member State, to the extent that the available balance so permits. Any drawing not used shall be returned as soon as possible to the quantity corresponding to the period referred to in Annex I for which it was allocated. When the quantities requested are greater than the avai ­ lable balance of the quantities set out in Annex I, alloca ­ tion shall be made on a pro rata basis with respect to the Requests . The Commission shall inform Member States of the drawings made as quickly as possible. Article 11 Each Member State shall ensure that importers of the products in groups 3, 13 and 20 referred to in Annex I to this Regulation have equal and continuous access to the quantities set out in Annex I for such time as the residual balance of the quantity volume so permits. Article 12 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 13 Regulation (EEC) No 579/92 is hereby repealed. However, it shall continue to apply to the quantities for which import licences have been issued for the periods 1 January to 31 March and 1 April to 30 June 1993 pursuant to Article 4 (5) of that Regulation. The quantities for which import licences have been issued for the period 1 July to 30 September 1993 pursuant to Article 2 of the abovementioned Regulation shall be governed by the provisions of this Regulation . Article 14 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993. For the Commission Rene STEICHEN Member of the Commission No L 245/92 Official Journal of the European Communities 1 . 10. 93 ANNEX I A. Products originating in the Republic of Hungary I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 0207 10 51 850 910 970 020710 55 0207 23 11 0207 10 59 0207 23 19 2 ex 0207 39 55 (a) 850 910 970 ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77(a) ex 0207 43 63 (a) 3 0207 10 71 15 000 16100 17 300 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) Ducks in pieces. (b) Geese in pieces. II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 4 0207 10 15 14 000 15 000 16 000 0207 21 10 0207 10 19 0207 21 90 5 0207 39 21 4 400 4 700 5 000 0207 41 41 6 0207 39 23 5 050 5 450 5 850 0207 41 51 7 0207 39 11 4 000 4 300 4 600 0207 41 10 8 0207 39 41 1 800 1 900 2 050 0207 42 41 9 0207 39 31 1 800 1 900 2 050 0207 42 10 1 . 10;93 Official Journal of the European Communities No L 245/93 (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 10 ex 0407 00 1 250 1 350 1 450 11 0408 91 10 250 270 290 B. Products originating in the Republic of Poland I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 12 0207 10 51 1 100 1 200 1 300 0207 10 55 0207 23 11 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53 (a) ex 0207 39 77 (a) ex 0207 43 63 (a) 13 0105 99 20 14 900 16 100 17 200 0207 10 71 0207 10 79 0207 23 51 0207 23 59 0207 39 53 0207 43 1 1 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) ex 0207 39 85 (b) ex 0207 43 90(b) (a) Ducks in pieces. (b) Geese in pieces. II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 14 0105 91 00 3 000 3 250 3 500 0207 10 11 0207 10 15 0207 10 19 0207 21 10 0207 21 90 No L 245/94 Official Journal of the European Communities 1 . 10. 93 (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 15 0207 39 11 4 200 4 550 4 900 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 27 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 16 0105 99 30 1 200 1 300 1 400 0207 10 31 0207 10 39 0207 2210 0207 22 90 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 17 ex 0407 00 1 300 1 400 1 500 18 0408 91 10 190 200 220 0408 99 10(c) (c) In dried whole egg equivalent (1 kg of liquid egg = 0,26 kg of dried whole egg). C. Products originating in the Czech and Slovak Republics I. Levy reduced by 50 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 19 0207 10 51 325 350 375 0207 10 55 0207 23 11 0207 10 59 0207 23 19 ex 0207 39 55 (a) ex 0207 43 15(a) ex 0207 39 73 (a) ex 0207 43 53(a) ex 0207 39 77(a) ex 0207 43 63(a) 1 . 10 . 93 Official Journal of the European Communities No L 245/95 (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 20 0207 10 71 1 300 1 400 1 500 0207 23 51 0207 10 79 0207 23 59 0207 39 53 0207 43 11 0207 39 61 0207 43 23 ex 0207 39 65 (b) ex 0207 43 31 (b) ex 0207 39 67 (b) ex 0207 43 41 (b) 0207 39 71 0207 43 51 0207 39 75 0207 43 61 ex 0207 39 81 (b) ex 0207 43 71 (b) (a) Ducks in pieces. (b) Geese in pieces. II . Levy reduced by 60 % (in tonnes) Group No CN code 1 July 1993 to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 21 0207 10 11 2 500 2 700 2 900 0207 10 15 0207 21 10 0207 10 19 0207 21 90 22 0207 39 21 1 300 1 400 1 500 0207 41 41 0207 39 23 0207 41 51 23 0207 39 11 2 500 2 700 2 900 0207 41 10 24 0207 22 10 600 650 700 0207 22 90 0207 39 31 0207 39 41 0207 42 10 0207 42 41 25 ex 0407 00 6 300 6 800 7 300 26 0408 11 10(c) 380 400 440 0408 19 11 0408 19 19 27 0408 91 10 2 550 2 750 2 950 0408 99 10(d) (c) In liquid egg yolk equivalent (1 kg dried yolk « ¢ 2,12 kg liquid yolk). (d) In liquid whole egg equivalent (1 kg dried whole egg  3,9 kg liquid whole egg). No L 245/96 Official Journal of the European Communities 1 . 10. 93 ANNEX II Application of Regulation (EEC) No 2699/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3 - Eggs and poultry Applications for import licences at reduced levies Date Period Member State : Consigner : Person to contact : Telephone : Fax : Group No Quantity requested 1 2 4 5 6 7 8 9 10 11 12 14 15 16 17 18 19 21 22 23 24 25 26 27 1 . 10. 93 Official Journal of the European Communities No L 245/97 ANNEX III Application of Regulation (EEC) No 2699/93 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/3-Eggs and poultry sector Applications for import licences at reduced levies Date Period Group No Member State CN code Applicant (name and address) ^tonnesj Total tonnes of group number No L 245/98 Official Journal of the European Communities 1 . 10. 93 ANNEX IV (in tonnes) Quantities granted Quantities available Country Group No From 1 July 1993 to 30 September 1993 From 1 October 1993 to 31 December 1993 Hungary 1 273,00 322,00 2 195,00 230,00 4 1 745,00 5 255,00 5 847,00 1 353,00 6 1 530,00 995,00 7 925,00 1 075,00 8 255,00 645,00 9 231,00 669,00 10 0,00 625,00 11 0,00 125,00 Poland 12 350,00 420,00 14 0,00 1 500,00 15 0,00 2 100,00 16 0,00 600,00 17 0,00 650,00 18 0,00 95,00 Former Czech and 19 105,00 122,50 Slovak Federal Repu- 21 288,74 961,26 bhcs 22 50,00 600,00 23 0,00 1 250,00 24 10,00 290,00 25 98,27 3 051,73 26 10,00 180,00 27 46,00 1 229,00